Opinion by
William W. Pobter, J.,
This controversy grows out of a contract by which the plain*649tiffs agreed to furnish to the defendant certain catalogue covers ornamented with lithographic work, to be used in the defendant’s business. The correspondence between the parties was explicit as to number, price per thousand, size, etc. The pictorial design was to be submitted first as a sketch, and after approval of the sketch, then the plaintiffs were to submit a satisfactory proof. The preparatory work progressed up to the point where the proof was submitted to the defendant. He approved this proof and said in writing: “ I have yours of the 13th and think the print as now made will be satisfactory, if the covers furnished will be equal to these in good effect.” To this letter the plaintiffs replied on the next day: “We beg to acknowledge receipt of your favor of the 22nd inst., advising us that the proof of cover, as already submitted, will be entirely satisfactory, providing the finished work will be equal to same. We will, therefore, proceed with the printing of the order,” etc.
The first three assignments of error presented by the appellant raise the objection that he was prevented from showing conversations held with the representative of the plaintiff firm before the writing of the letters, in which it was agreed that the work should be subject to the personal approval of the defendant, and that it must be done to his satisfaction. The evidence was rejected because the contract was in writing. This was a good ground for its rejection. But whether there were such conversations or not, when the negotiations of the parties had progressed to the point of the presentation and approval of the proof, that which had gone before was of little moment. The approval of the proof as is clearly shown by the correspondence, left but one obligation upon the plaintiffs, which was to finish the work equal to the proof “ in good effect.” In the defendant’s letter of August 5, 1898, he asserts his right to have “the full privilege of final approval,” and later in the same letter instructs the plaintiffs not to “print any until final approval.” Thus, does it appear that the right of “ final approval ” (which the defendant desired to prove by oral testimony to be a part of his contract) was in fact proven by the writing admitted, but by the same writing is it.shown that the “ final approval ” was to apply to the proofs submitted.
It is somewhat difficult to see on what ground the court be*650low refused admission of the letter of April 28, 1898, referred to in the fourth assignment of error. It had a bearing on the contract in its incipiency as direct as that of some of the other letters offered by the plaintiffs, but as the course of the trial drew the real issue down to the question, whether or not the finished work was equal to the proof submitted, we think that the appellant was not injured by the rejection of the evidence. The next question in the case- is, whether the court below rightly permitted the jury to pass upon the question, whether the finished work delivered was equal in good effect to the proofs submitted. The plaintiffs were bound, under the terms .of the defendant’s letter, to deliver a reproduction of the proof equal to it in good effect. They did furnish a reproduction, but added their imprint. The presence of an imprint upon artistic work may enhance its value, if the work comes from sources of recognized artistic merit. On the other hand, the imprint may be but an advertisement of the house furnishing the work. Its presence in some instances may not injuriously affect artistic appearance; in others, it may ruin the whole artistic effect. The introduction of the imprint was a change in the proof, but it may not have rendered the finished work inferior to the proof in good effect. To whom should such a question go ? Considerable reflection has resulted in the conclusion that the learned trial judge wisely and judiciously submitted the question to the jury, in language whose import is well illustrated by this clause taken from the charge: “ The imprint did not appear on the proofs. The finished work, therefore, does in this respect differ from the proofs; and if this difference renders the covers of appreciably less artistic virtue and attractiveness, and usefulness for the purposes to which the defendant contemplated applying them, then the plaintiffs cannot recover.”
The defendant claims that he was to be sole arbiter of the ■question, whether the finished work was equal in good effect to the proofs submitted. There was no evidence in the case creating this right. If, therefore, by competent evidence a jury has been satisfied that the finished work was equal in good effect to the proof, their finding of the fact must satisfy both the court and the parties, whatever views they may hold in re.spect to the matter.
*651The foregoing discussion covers all of the questions properly-raised by the several assignments. Finding no reversible error, we affirm the judgment.